DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9, line 10 “distal tip” should be “distal end”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the sheath band" in line 1, and depends from claim 9.  There is insufficient antecedent basis for this limitation in the claim. Claim 9, does not claim the limitation “the sheath band;” Claim 11 should depend from claim 10, which introduced the limitation “the sheath band.” The examiner will read and examine claim 11, as if it depends from claim 10. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teng et al. (US 20190201689 A1), hereinafter Teng.
	Regarding claim 1, Teng discloses a medical device ([0069] & [0070]; Figure 1C—element 1), comprising: a flexible elongate tube ([0069]; Figure 1C—element 2) having a proximal end ([0069]; Figure 1C—element 3), a distal end ([0087] & [0088]; Figure 5—elements 16 & 17), a longitudinal axis ([0069]; Figure 1C—with said longitudinal axis running through center of element 2) extending along a length of the tube (Figure 1C—element 2), an outer surface ([0069], [0072], & [0088]; Figure 1C & 5—with outer surface being the exterior of element 2 & element 19), and a distal portion ([0069], [0085], [0087] & [0088]; Figure 1C—element 5; Figure 5—elements 18 & 19) proximal to the distal end (Figure 5—elements 16 & 17), the distal end configured to access an opening of a body lumen ([0087]); a plurality of wire lumens ([0080], [0081], & [0089]; Figure 3—element 10, 13, 14 & 24) extending from the distal end of the tube toward the proximal end of the tube ([0080] & [0087]), the wire lumens (Figure 3—element 10, 13, 14, & 24) radially offset from and substantially parallel with the longitudinal axis (Figure 3—said longitudinal axis being the center lumen in Figure 3), wherein at least a portion of each of the plurality of wire lumens (Figure 1C, 3, & 5—element 6) is exposed to the outer surface along the distal portion ([0069], [0070], [0087]; Figure 1C, 3 & 5—element 5, 18, 19; the collection of wires (6) being exposed distally around element 19) a central lumen extending from the distal end of the tube toward the proximal end of the tube ([0072], [0088], & [0121]; Figure 3—central lumen; Figure 5—element 19); a plurality of wires (Figure 1, 3, & 5—element 6), each wire extending along a respective wire lumen ([0080], [0081], & [0089]; Figure 3—elements 10, 13, 14, & 24) and a portion of each wire extendable externally to the respective wire lumen along the portion of the wire lumen exposed to the outer surface ([0060] & [0061]; Figure 2—element 6); and a sheath ([0070]; Figure 2 & 5—element 20) slidable about the flexible elongate tube ([0070]).
	Regarding claim 3, Teng further discloses wherein at least one of the plurality of wires is electrically conductive ([0069], [0070], & [0080]; Figures 1C, 2 & 3—elements 10, 7, 70, 6) and configured to be coupled to a power source ([0080]; Figure 1C—element 8).
Regarding claim 7, Teng further discloses wherein each of the plurality of wire lumens ([0080], [0081], [0088], [0089]; Figure 3—element 10, 13, 14, & 24) are arranged circumferentially about the longitudinal axis (Figure 3—with said longitudinal axis being at the center lumen of Figure 3).
Regarding claim 9, Teng discloses a medical device comprising ([0069] & [0070]; Figure 1C—element 1): a flexible elongate tube ([0069]; Figure 1C—element 2) having a proximal end ([0069]; Figure 1C—element 3), a distal end ([0087] & [0088]; Figure 5—elements 16 & 17), a longitudinal axis ([0069]; Figure 1C—with said longitudinal axis running through center of element 2) extending along a length of the tube (Figure 1C—element 2), an outer surface ([0069], [0072], & [0088]; Figure 1C & 5—with outer surface being the exterior of element 2 & element 19), and a distal portion ([0069], [0085], [0087] & [0088]; Figure 1C—element 5; Figure 5—elements 18 & 19) proximal to the distal end (Figure 5—elements 16 & 17), the distal end configured to access an opening of a body lumen ([0087]); a distal band ([0087]; Figure 5—element 17) disposed about the flexible elongate tube at the distal end ([0087]; Figure 5—element 17; radiopaque marker); a plurality of wire lumens ([0080], [0081], & [0089]; Figure 3—element 10, 13, 14 & 24) extending from the distal end of the tube toward the proximal end of the tube ([0080] & [0087]), the wire lumens (Figure 3—element 10, 13, 14, & 24) radially offset from and substantially parallel with the longitudinal axis (Figure 3—said longitudinal axis being the center lumen in Figure 3), wherein at least a portion of each of the plurality of wire lumens (Figure 1C, 3, & 5—element 6) is open along the outer surface along the distal portion ([0069], [0070], [0087]; Figure 1C, 3 & 5—element 5, 18, 19; the collection of wires (6) being exposed distally around element 19); a central lumen extending from the distal tip toward the proximal end of the tube ([0072], [0088], & [0121]; Figure 3—central lumen; Figure 5—element 19); and a plurality of wires (Figure 1, 3, & 5—element 6), each wire extending along a respective wire lumen ([0080], [0081], & [0089]; Figure 3—elements 10, 13, 14, & 24), and a portion of each wire configured to extend externally to the respective wire lumen along the portion of the wire lumen open along the outer surface ([0060] & [0061]; Figure 2—element 6).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 
was made.
Claims 2, 10, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Teng, in view of Millett (US 20140188103 A1), hereinafter Millett.
Regarding claim 2, Teng discloses all of the limitations of claim 1, as described above.
Teng further discloses a shoulder disposed on the distal end of the flexible elongate tube ([0087] & [0088]; Figure 5—element 16).
Teng does not disclose the shoulder having an outer diameter that is at least as wide as an inner diameter of the sheath.
Millett teaches the shoulder ([0068]; Figure 9a & 9b—element 290 & 390) having an outer diameter that is at least as wide as an inner diameter of the sheath ([0068]; Figure 9a & 9b—element 395).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Teng, to include the 
Regarding claim 10, Teng discloses all of the limitations of claim 9, as described above. 
Teng further discloses a sheath that is slidable about the flexible elongate tube ([0070]; Figure 2 & 5—element 20), the sheath having a sheath band disposed about the sheath at a distal end of the sheath (Figure 5—distal part of element 20), and wherein the distal band is visually marked ([0087]; Figure 5—element 17; radiopaque marker).
Teng does not disclose wherein the sheath band is visually marked.  
Millett teaches wherein the sheath band ([0059]; Figure 10a—element 270) is visually marked such to differentiate the sheath ([0058] & [0059]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Teng, to include the teachings of Millet, as both references and the claimed invention are directed toward catheter devices with expandable tips. As disclosed by Millet, the markers may aid the user in visualizing the path and positioning the catheter within the vasculature of a patient. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter device as disclosed by Teng, to include the teachings of Millett, as such a modification would aid the user in positioning the catheter. 
Regarding claim 11, in light of the 112(b) rejection above, Teng in view of Millett disclose all of the limitations of claim 10, as described above. 
Teng further discloses wherein the sheath band distally tapers from a larger diameter to a smaller diameter (Figure 5—element 20; distal end of sheath is larger than the proximal end).
Claims 4 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Chilson et al. (US 4,699, 147), hereinafter Chilson.
Regarding claim 4, Teng discloses all of the limitations of claim 1, as described above. 
Teng does not discloses wherein each of the plurality of wires is configured to articulate the distal end of the flexible elongate tube when the wire is translated proximally through the respective wire lumen. 
Chilson discloses a catheter ([Col. 4, lines 24-36]; Figure 1 & 2—element 16) with a deployable wire assembly ((Col. 4, lines 24-48]; Figure 1 & 2—elements 21-24), wherein each of the plurality of wires (Figure 1 & 2—elements 21-24) is configured to articulate the distal end ([Col. 4, lines 29-49]; Figure 1 & 2—element 26) of the flexible elongate tube when the wire is translated proximally through the respective wire lumen ([Col. 4, 37-49] & [Col. 6, lines 31-50]; Figure 1 shows distal tip in a first configuration, Figure 2 shows distal tip in a second configuration).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Teng, to include the teachings of Chilson, as both references and the claimed invention are directed toward catheters with deployable wire assemblies. As disclosed by Chilson, when the wires are translated in the lumen, such as to advance the wires assembly, the distal tip can be extended from the catheter after the tip is inserted into the proper surgical site, such as the heart chamber ([Col. 3, lines 41-57]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter as disclosed by Teng, to include the teachings of Chilson, as such a modification 
Regarding claim 8, Teng discloses all of the limitations of claim 1, as described above. 
Teng does not disclose, wherein each of the plurality of wires is visually marked such that they are differentiated from at least one other wire of the plurality of wires.  
Chilson teaches wherein each of the plurality of wires is visually marked such that they are differentiated from at least one other wire of the plurality of wires ([Col. 6, lines 30-50]).  
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Teng, to include the teachings of Chilson, as both references and the claimed invention are directed toward catheters with deployable wire assemblies. As disclosed by Chilson, color markings can be provided on the wires to show where the distal end portions of the wire assembly are fully retracted and showing the extent  to which the proximal end portions are inserted into the catheters to obtain the desired length of extension of the distal end ([Col. 6, lines 41-50]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter device as disclosed by Teng, to include the teachings of Chilson, as such a modification would show the extent of wire insertion or retraction to obtain the desired length of extension of the distal end. 
Claims 5, 6, 12, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Basu et al. (US 20170071544 A1), hereinafter Basu.
	Regarding claim 5, Teng discloses all of the limitations of claim 1, as described above. 
	Teng does not disclose wherein each of the plurality of wires is individually transitionable between an undeployed configuration substantially within the respective wire lumen and a deployed configuration with a portion of the wire extending radially away from the respective wire lumen. 
wherein each of the plurality of wires ([0031]; Figure 1 & 2—element 18) is individually transitionable between an undeployed configuration substantially within the respective wire lumen, and a deployed configuration with a portion of the wire extended radially away from the respective wire lumen ([0031]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Teng, to include the teachings of Basu, as both references and the claimed invention are directed toward catheter devices with expandable wire tips. As disclosed by Basu, the individually controlled wires allow for increased contact with tissue ([0011]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter device, as disclosed by Teng, to include the teachings of Basu, as such a modification would allow for increased contact with tissue.
Regarding claim 6, Teng discloses all of the limitations of claim 1, as described above. 
Teng does not disclose a handle at the proximal end of the flexible elongate tube, the handle comprising a pulley assembly connected to each of the plurality of wires, wherein the handle is actuatable to individually translate the wires within the respective wire lumens.
Basu teaches a handle ([0029], [0031]; Figure 1—element 14 & 22) at the proximal end of the flexible elongate tube ([0029]; Figure 1—element 12), the handle comprising a pulley assembly ([0031] & [0041]; Figure 1—element 22) connected to each of the plurality of wires ([0029] & [0031]; Figure 1—element 18), wherein the handle is actuatable to individually translate the wires within the respective wire lumens ([0031]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Teng, to include the teachings of Basu, as both references and the claimed invention are directed toward catheter devices 
Regarding claims 12 & 13, Teng discloses all of the limitations of claim 9, as described above. 
Teng does not disclose a handle at the proximal end of the flexible elongate tube, the handle comprising a pulley assembly connected to each of the plurality of wires, wherein the handle is actuatable to independently slide each of the plurality of wires within the respective wire lumens (Claim 12), nor a handle at the proximal end of the flexible elongate tube, the handle comprising a pulley assembly connected to each of the plurality of wires, wherein the handle is actuatable to selectively slide each of the plurality of wires within the respective wire lumens (claim 13).
Basu teaches a handle ([0029], [0031]; Figure 1—element 14 & 22) at the proximal end of the flexible elongate tube ([0029]; Figure 1—element 12), the handle comprising a pulley assembly connected ([0031] & [0041]; Figure 1—element 22) to each of the plurality of wires ([0029] & [0031]; Figure 1—element 18), wherein the handle is actuatable to independently slide each of the plurality of wires within the respective wire lumens ([0031]) (claim 12); Basu also teaches a handle ([0029], [0031]; Figure 1—element 14 & 22) at the proximal end of the flexible elongate tube ([0029]; Figure 1—element 12), the handle comprising a pulley assembly ([0031] & [0041]; Figure 1—element 22) connected to each of the plurality of wires ([0029] & [0031]; Figure 1—element 18), wherein the handle is actuatable to selectively slide each of the plurality of wires within the respective wire lumens ([0031]) (claim 13).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Teng, to include the teachings of Basu, as both references and the claimed invention are directed toward catheter devices .
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Basu, and Chilson.
Regarding claim 14, Teng discloses a method of accessing an opening of a body lumen, comprising: inserting a flexible elongate tube ([0085]; Figure 1C—element 2) of a medical device ([0085]; Figure 1C—element 1) having a distal end ([0087]; Figure 5—element 16 & 17) into a patient to the opening of the body lumen ([0085] & [0087]; the catheter may be moved through an intravascular path, such as a percutaneous access site in an artery to a targeted site in a blood vessel, the doctor may advance the shaft through the intravascular path); and energizing at least one of the plurality of wires ([0085] & [0070]; the device is expanded/ deployed until the therapeutic member (7)  is in contact with the vessel walls, the therapeutic member delivers energy at the treatment site); the plurality of wires ([0080], [0081], & [0089]; Figure 3—element 6, 10, 13, 14 & 24) connected at the distal end of the tube (Figure 5—element 16 & 17) and each having a distal portion (Figure 3 & 5—element 6) extendable radially from the respective lumen ([0080], [0081], & [0089]; Figure 3—element 6, 10, 13, 14 & 24) external to an outer surface of the elongate tube (Figure 3 & 5—element 5, 18, & 19).
Teng does not discloses the method of articulating the distal end of the elongate tube toward the opening of the body lumen via at least one of a plurality of conductive wires extending within respective lumens through the flexible elongate tube, and extending a first wire of the plurality of wires radially outward to a first radial distance from the elongate tube into contact with the body lumen.
Chilson teaches articulating the distal end ([Col. 4, lines 29-49]; Figure 1 & 2—element 26) of the elongate tube toward the opening of the body lumen via at least one of a plurality of conductive wires (Figure 1 & 2—elements 21-24) extending within respective lumens through the flexible elongate tube ([Col. 4, 37-49] & [Col. 6, lines 31-50]; Figure 1 shows distal tip in a first configuration, Figure 2 shows distal tip in a second configuration).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Teng, to include the teachings of Chilson, as both references and the claimed invention are directed toward catheters with deployable wire assemblies. As disclosed by Chilson, when the wires are translated in the lumen, such as to advance the wires assembly, the distal tip can be extended from the catheter after the tip is inserted into the proper surgical site, such as the heart chamber ([Col. 3, lines 41-57]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter as disclosed by Teng, to include the teachings of Chilson, as such a modification would allow the distal tip to be extended from the catheter after the tip is inserted into the proper surgical site.  
Basu teaches extending a first wire of the plurality of wires radially outward to a first radial distance from the elongate tube into contact with the body lumen ([0031], [0032], & [0039]; Figure 4—element 18a & 22a).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Teng, to include the teachings of Basu, as both references and the claimed invention are directed toward catheter devices with expandable wire tips. As disclosed by Basu, the individually controlled wires allow for increased contact with tissue ([0011]), and the individual control of each wire may allow the device to conform more closely to the anatomy of a patient’s heart ([0028]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter device, as 
Regarding claim 15, Teng in view of Chilson and Basu disclose all of the limitations of claim 14, as described above. 
Chilson further teaches wherein articulating the distal end of the elongate tube further comprises sliding one or more of the plurality of wires proximally relative to the tube ([Col. 4, lines 37-49]; the wires are slidable within the catheter such that the proximal ends can be moved in or out of catheter so that the distal tip can be extended).
Regarding claim 16, Teng in view of Chilson and Basu disclose all of the limitations of claim 14, as described above.
Teng further discloses cannulating the opening of the body lumen the distal end of the elongate tube ([0085]).
Teng does not disclose extending a second wire of the plurality of wires radially outward to a second radial distance from the elongate tube into contract with the body lumen. 
Basu teaches extending a second wire of the plurality of wires radially outward to a second radial distance from the elongate tube into contract with the body lumen ([0031], [0039], & [0040]; each wire is individually controllable and can be advanced or retracted so that the wires can bow out at a greater angle than the rest or a lesser angle).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Teng, to include the teachings of Basu, as both references and the claimed invention are directed toward catheter devices with expandable wire tips. As disclosed by Basu, the individually controlled wires allow for increased contact with tissue ([0011]), the individual control of each wire may allow the device to conform more closely to the anatomy of a patient’s heart ([0028]), and one or more wires can be adjusted by adjusting 
Regarding claim 17, Teng in view of Chilson and Basu disclose all of the limitations of claim 14, as described above.
Teng further discloses retracting a sheath from about the flexible elongate tube after cannulating the opening of the body lumen ([0085]; the catheter can be moved through an intravascular path by a sheath to targeted site and position the distal end, once the distal end is positioned the wires can be expanded; [0070]; Figure 2—the carrier expands when sheath is retracted).
Regarding claim 18, Teng in view of Chilson and Basu disclose all of the limitations of claim 14, as described above.
Teng further discloses extending multiple wires of the plurality of wires radially outward to the first radial distance from the elongate tube into contact with the body lumen ([0085]; after wires are positioned in the vessel they can be expended; [[0070]; the wires expand when sheath is retracted; Figure 2—natural state), energizing at least one of the plurality of wires (([0085] & [0070]; the device is expanded/ deployed until the therapeutic member (7)  is in contact with the vessel walls, the therapeutic member delivers energy at the treatment site) and extending multiple wires of the plurality of wires radially outward to a second radial distance from the elongate tube into contact with the body lumen ([0085] & [0086]; Figure 2—expanded state).
Regarding claim 19, Teng in view of Chilson and Basu disclose all of the limitations of claim 14, as described above.
Teng further discloses selectively energizing wires ([0080] & [0081]).
Teng does not disclose extending a first wire of the plurality of wires radially outward further comprises sequentially extending a second wire of the plurality of wires radially outward.
Basu teaches extending a first wire of the plurality of wires radially outward further ([0031], [0032], & [0039]; Figure 4—element 18a & 22a) comprises sequentially extending a second wire of the plurality of wires radially outward ([0031], [0039], & [0040]; each wire is individually controllable and can be advanced or retracted so that the wires can bow out at a greater angle than the rest or a lesser angle).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the catheter device, as disclosed by Teng, to include the teachings of Basu, as both references and the claimed invention are directed toward catheter devices with expandable wire tips. As disclosed by Basu, the individually controlled wires allow for increased contact with tissue ([0011]), the individual control of each wire may allow the device to conform more closely to the anatomy of a patient’s heart ([0028]), and one or more wires can be adjusted by adjusting the position of the wires so that the doctor can obtain the true anatomy of a region in the heart ([0040]). Therefore multiple wires can be extended, i.e. a first and then a second, at a greater degree or lesser degree than the other wires, in order to conform to the anatomy of a patient, inferring that a second wire can be extended radially outward, dependent on the patient’s anatomy. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the catheter device, as disclosed by Teng, to include the teachings of Basu, as such a modification would allow for increased contact with tissue, and the ability to conform more closely to the anatomy of a patient’s heart.
Regarding claim 20, Teng in view of Chilson and Basu disclose all of the limitations of claim 14, as described above.
Teng further discloses wherein the distal end of the tube is articulated using at least one of the plurality of wires that is a different wire than the at least one wire of the plurality of wires that is energized ([0085]; the distal end is moved through the intravascular path by a guidewire).
Conclusion
Accordingly, claims 1-20 are rejected; claim 9 is objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794